UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): December 9, 2013 TRIO-TECH INTERNATIONAL (Exact Name of Registrant as Specified in Its Charter) California (State or Other Jurisdiction of Incorporation) 1-14523 95-2086631 (Commission File Number) (IRS Employer Identification No.) 16139 Wyandotte Street, Van Nuys, California (Address of Principal Executive Offices) (Zip Code) (818) 787-7000 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders. On December 9, 2013, Trio Tech International (the “Registrant”) held its 2013 Annual Meeting of Shareholders. At the meeting, the Registrant’s shareholders voted on (1) the election of directors, (2) an advisory resolution on the compensation of the Registrant’s named executive officers, (3) an advisory resolution on the frequency of the advisory vote on the compensation of the Registrant’s named executive officers and (4) an amendment to the Registrant’s 2007 Directors Equity Incentive Plan to increase the number of shares of Common Stock authorized for issuance thereunder from 400,000 shares to 500,000 shares. The voting results on these proposals were as follows: Proposal 1. Election of Directors. Nominee Votes For Withheld Broker Non-Votes Jason T. Adelman 0 Richard M. Horowitz 0 A. Charles Wilson 0 S.W. Yong 0 Victor Ting 0 Proposal 2. Advisory vote on the compensation of named executive officers. Votes For Withheld Abstentions Broker Non-Votes 0 Proposal 3. Advisory resolution on the frequency of advisory vote on the compensation of named executive officers. Every One Year Every Two Years Every Three Years Abstentions Proposal 4. Amendment to 2007 Directors Equity Incentive Plan. Votes For Withheld Abstentions
